—■ Order, so far as appealed from, unanimously modified so as to eliminate from the first decretal provision the concluding words “but this increase in respondent’s rent is to take effect only as of December 1, 1954,” without costs of this appeal. There was no warrant in law or in the exercise of discretion for fixing the effective date of the fair rental value other than the “ date [of] the application to the supreme court ” (L. 1945, ch. 314, § 4, subd. 1, as amd.; Matter of Flatto [Sandler], 279 App. Div. 714; Matter of FrmJcel [Fder], 277 App. Div. 968). Settle order. Present — Peck, P. J., Cohn, Breitel, Bastow and Rabin, JJ.